PER CURIAM.
Appended to this order is the revised Florida Rule of Criminal Procedure 3.986 relating to uniform judgment and sentence forms.
This Court finds that the uniform application of judgments and sentences is essential to the proper administration of justice in the State of Florida. Thus this Court hereby adopts this revised rule pursuant to Florida Rule of Judicial Administration 2.130(a).
This rule shall govern all proceedings within its scope after midnight, October 31, 1981. This Court respectfully requests that interested parties file any appropriate suggestions or objections on or before December 1, 1981.
The current rule is hereby stricken and the appended language is substituted therefor.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.
APPENDIX
PROPOSED LANGUAGE FOR RULE 3.986
RULE 3.986 JUDGMENT AND SENTENCE
The following uniform judgment and sentence shall be sufficient. Variation from this form does not void the judgment, sentence, and fingerprints that are otherwise sufficient.




*208



*209



*210